HALL, District Judge.
This is one of the so-called 22 “Bund” cases referred to in United States v. Kusche, D.C., 56 F.Supp. 201; United States v. Korner, D.C., 56 F.Supp. 242; United States v. Mayerhofer, D.C., 56 F. Supp. 252; United States v. Mensing, D.C., 56 F.Supp. 253, and United States v. Siepp, D.C., 56 F.Supp: 254.
No appeal was taken from the judgment in any of those cases, or in any of the other 16 cases decided the same day on the basis of the opinions and judgments in those cases, and the time for appeal had passed. The judgments are thus final.
Except for individualized dates, the complaint in the within case is identical with the complaints in the above mentioned cases and the same questions of law are presented here as there. That being so, and in view of the fact that the judgments in those cases have been accepted as final without appeal, the conclusions herein must be and are the same as in the above-mentioned matters. The opinions in United States v. Kusche and United States v. Korner, supra, are incorporated herein by reference. On the basis of the discussions and conclusions contained therein, it is hereby held, that,
The complaint fails to state a claim upon which relief can be granted. It does not state facts sufficient to constitute a cause of action;
The motion to strike all the evidence is granted;
The objection to the introduction of any evidence is sustained, and,
It is ordered, adjudged, and decreed that the within action be and is hereby dismissed.